NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           27-AUG-2021
                                           08:45 AM
                                           Dkt. 43 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                          IN THE MATTER OF
        MAUI KUPONO BUILDERS, LLC, Appellant-Appellee, v.
         DEPARTMENT OF TRANSPORTATION, STATE OF HAWAI#I;
              DESIREE L. HIKIDA, Appellees-Appellees,
            and GRACE PACIFIC, LLC, Appellee-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CIVIL NO. 1CCV-XX-XXXXXXX)

             ORDER APPROVING STIPULATION FOR DISMISSAL
    (By:   Hiraoka, Presiding Judge, Nakasone and Fujise, JJ.)
           Upon consideration of the Stipulation for Dismissal
With Prejudice of Appeal of All Claims and Parties, filed
August 11, 2021, by Appellee-Appellant Grace Pacific, LLC, the
papers in support, and the record, it appears that (1) the appeal
has been docketed; (2) the parties stipulate to dismiss the
appeal with prejudice and bear their own attorneys' fees and
costs; (3) the stipulation is signed by counsel for all parties
appearing in the appeal; and (4) dismissal is authorized by
Hawai#i Rules of Appellate Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs on appeal.
           DATED: Honolulu, Hawai#i, August 27, 2021.

                                    /s/ Keith K. Hiraoka
                                    Presiding Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge

                                    /s/ Alexa D.M. Fujise
                                    Associate Judge